Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DEATAILED ACTION
Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 01/08/2021 has been entered. 



IDS submission dated 01/08/2021 is acknowledged.

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9 and 14 are allowable in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of claim 1 nor the combination thereof.

“
A method comprising:
at one or more network nodes of a broker network,
receiving one or more messages indicating a request for identification of
remote radio units (RRU) of at least one radio provider, and further indicating a
plurality of requirements of the RRUs;

selecting, from a database, a plurality of identifiers which identify a plurality
of RRUs of the at least one radio provider, each RRU of the plurality of RRUs having
a plurality of capabilities corresponding to the plurality of requirements of the RRUs;
and

sending a message which triggers a remote configuration of parameters in the
at least one of the plurality of RR Us for operation in a virtualized radio access
(vRAN) used by a mobile network.”

Therefore, claims 1-20 are considered novel and non-obvious and are therefore allowed.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GARY LAFONTANT/Examiner, Art Unit 2646